Name: COMMISSION REGULATION (EEC) No 2524/93 of 13 September 1993 re-establishing the levying of customs duties on products of category 35 (order No 40.0350), originating in Pakistan and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 232/10 Official Journal of the European Communities 15. 9 . 93 COMMISSION REGULATION (EEC) No 2524/93 of 13 September 1993 re-establishing the levying of customs duties on products of category 35 (order No 40.0350), originating in Pakistan and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 35 (order No 40.0350), originating in Pakistan and Malaysia, the relevant ceiling amounts to 264 tonnes ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in Pakistan and Malaysia, countries covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan and Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1 993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan and Malaysia : Description Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 Order No C^ °ry CN code 40.0350 35 5407 10 00 (tonnes) 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 (') OJ No L 370, 31 . 12 . 1990, p. 39. (2) OJ No L 396, 31 . 12 . 1992, p. 1 . 15 . 9 . 93 Official Journal of the European Communities No L 232/ 11 Order No ^(umt)^ CN code Description 40.0350 5407 81 00 (cont 'd) 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission